Citation Nr: 1537430	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  09-40 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma of the left tongue base.  

2.  Entitlement to service connection for a gastrointestinal disorder, to include irritable bowel syndrome (IBS), nausea, constipation, bloating, anal leakage, diarrhea, lower abdominal cramps, and gastrointestinal disturbances.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970.  

These matters come to the Board of Veterans' Appeals (Board) from April 2009 and December 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Veteran testified before a Decision Review Officer (DRO) in February 2010 regarding the issue of entitlement to service connection for squamous cell carcinoma of the left tongue base; a transcript of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from December 1968 to December 1969.  

2.  The Veteran's squamous cell carcinoma of the left tongue base did not have its onset during active service and is not otherwise etiologically related to active service, to include presumed herbicide exposure.  

3.  The Veteran's chronic diarrhea did not have onset during active service and is not otherwise etiologically related to active service.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for squamous cell carcinoma of the left tongue base, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

2.  The criteria for service connection a gastrointestinal disorder, to include IBS, nausea, constipation, bloating, anal leakage, diarrhea, lower abdominal cramps, and gastrointestinal disturbances, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO provided the Veteran with proper notice regarding his service connection claims in February 2009 and May 2011.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, and lay statements, and all such records have been associated with the claims file.  

The Veteran was afforded relevant VA examination in March 2010 and October 2011 wherein the VA examiners reviewed the Veteran's claims file, obtained a medical history from the Veteran, and conducted thorough clinical examinations.  Additionally, each examiner provided a clear rationale for the opinion rendered.  Therefore, the Board finds that the VA examinations of record are adequate for deciding the Veteran's claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has identified any additional evidence relevant to the claims on appeal.  Hence, no further notice or assistance is required and appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection for certain specified diseases may also be granted on a presumptive basis due to herbicide exposure, provided the disease manifests to a compensable degree within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2015).  

VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 (2002).  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.A.  Service Connection - Squamous Cell Carcinoma  

The Veteran asserts that his squamous cell carcinoma of the tongue is related to his active service, to include as due to herbicide exposure.  

Post-service private treatment records document that the Veteran was diagnosed with stage IV squamous cell carcinoma of the left tongue base in April 2008.  Thus, the Veteran has shown a current disability as required for service connection.  

Regarding in-service incurrence of a disease or injury, the Board acknowledges that the Veteran's service personnel records document that he served in Vietnam from December 1968 to December 1969.  Therefore, the Veteran is presumed to have been exposed to herbicides during his Vietnam service.  See 38 C.F.R. § 3.307(a)(6)(iii).  Moreover, there is no affirmative evidence to establish that the Veteran was not exposed to herbicides during active service.  Id.  

Notably, however, service treatment records do not document any complaints, treatment, or diagnosis of cancer or other conditions of the Veteran's tongue.  A physical examination at service enlistment in October 1967 documents a normal clinical evaluation, including of the mouth and throat, and a concurrent report of medical history does not report any related problems.  A December 1970 physical examination at service separation does not document related defects, diagnoses, or significant history.  

Initially, the Board notes that the Veteran is not entitled to service connection for squamous cell carcinoma of the tongue on a presumptive basis, as it is not among the specific disabilities enumerated within VA regulation.  See 38 C.F.R. § 3.309(e).  
To the extent that private treatment records from December 2008 and January 2009 occasionally refer to squamous cell carcinoma of the larynx, these records are afforded little probative value, as they are internally inconsistent in referring to both squamous cell carcinoma of the larynx and the tongue; moreover, the additional medical evidence of record clearly identifies the Veteran's condition as squamous cell carcinoma of the left tongue base.  Additionally, the Veteran was afforded the opportunity to provide additional medical evidence that he actually had cancer of the larynx; however, the private medical records he submitted, discussed below, confirmed that his condition was in fact squamous cell carcinoma of the left tongue base, for which presumptive service connection is not warranted.  

However, as noted above, even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, supra; Combee, 34 F.3d 1039.  

Therefore, entitlement to service connection is also considered on a direct basis, and the relevant question is whether there is an association or nexus relationship between the Veteran's squamous cell carcinoma of the tongue and his active service, including presumed exposure to herbicides in the Republic of Vietnam.  

In support of his claim, the Veteran submitted June 2009 letters from his private physicians, including a medical oncologist.  The medical oncologist opined that the Veteran's squamous cell carcinoma of the left base of the tongue was likely due to his exposure to Agent Orange and other toxic chemicals while serving in Vietnam, while the other physician stated that it was certainly possible that Agent Orange exposure played a role in the cause of his tongue base cancer.  

In October 2010, the Veteran submitted an Institute of Medicine 2008 update entitled, "Veterans and Agent Orange," which states that there is inadequate or insufficient evidence to determine an association between Agent Orange exposure and cancers of the oral cavity, including the tongue, and nonmelanoma skin cancer, including squamous cell.  

The Veteran was afforded a VA examination in March 2010.  The examiner reviewed the claims file, obtained a medical history from the Veteran, and conducted a physical examination.  The examiner noted the Veteran's April 2008 diagnosis of squamous cell carcinoma of the left tongue base, but opined that the condition was less likely as not (less than 50/50 probability) caused by or a result of military service, including Agent Orange exposure.  In support of his opinion, the examiner noted first that squamous cell carcinoma of the tongue is not one of the conditions associated with presumptive service connection due to Agent Orange exposure, and if a credible association had been found, it would have been added to the list of qualifying conditions.  He noted that respiratory cancers are entitled to presumptive service connection due to Agent Orange exposure if diagnosed within 30 years of exposure; however, the Veteran's condition was not a respiratory cancer, and in any event, the Veteran's cancer was diagnosed 37 years after service separation.  Significantly, the examiner noted the Veteran's 50 pack-year history of smoking and stated that tobacco is the single-highest risk factor for squamous cell carcinoma of the tongue; according to his review of Up-To-Date, an evidence-based clinical medicine resource, it has been estimated that the use of tobacco and alcohol accounts for up to 80 percent of cases of head and neck cancers.  Finally, the examiner referenced the two letters from private physicians indicating that the Veteran's cancer may be due to Agent Orange; however, they did not include a supporting rational or reference to supporting research, and did not respond to the examiner's request for such information.  

The Board affords great probative weight to the negative nexus opinion of the March 2010 VA examiner and finds that preponderance of the competent and probative evidence is against a finding that the Veteran's squamous cell carcinoma of the tongue is related to his active service, including his presumed exposure to herbicides.  

The Board has considered the June 2009 letters from the Veteran's private physicians, but finds that such evidence is of little probative value.  The Veteran's medical oncologist concluded that his squamous cell carcinoma of the tongue was likely due to his exposure to Agent Orange and other toxic chemicals while serving in Vietnam, but he did not provide a supporting rationale to explain the reasons for his conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The other physician stated that it was "certainly possible" that Agent Orange exposure played a role in the cause of his tongue base cancer, and the Board finds such a statement to be entirely speculative in nature.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (explaining that medical evidence which merely indicates that an alleged disorder may be related to service is too speculative to establish the presence any such relationship).  

Likewise, to the extent that the Veteran has asserted, both during the February 2010 DRO hearing and otherwise, that his squamous cell carcinoma of the tongue is due to his military service, including herbicide exposure, the Board finds that such lay evidence is also of little probative value.  While the Veteran is competent to report observable symptoms as he experiences them through his senses, see Layno, 6 Vet. App. 465, he is not competent to provide a nexus opinion that his squamous cell carcinoma of the tongue is caused by or due to active service, to include his presumed exposure to herbicides, as squamous cell carcinoma of the tongue is not a simple medical condition that can be causally related to active service without medical expertise.  See Jandreau, 492 F.3d at 1377.  In addition, the Veteran has not alleged that his tongue cancer had its onset during active duty or even in close proximity to such service.  Therefore, the Veteran's statements regarding etiology do not constitute competent evidence on which the Board can base a grant of service connection.  

Finally, the Board acknowledges that the Veteran has submitted four prior unrelated Board decisions in support of his claim where service connection was granted for squamous cell carcinoma.  However, prior Board decisions do not establish precedent, and are uniquely related to the facts and circumstances present in each particular case.  38 C.F.R. § 20.1303 (2014).  Indeed, of far greater probative value than the prior Board decisions submitted by the Veteran are the objective clinical findings of the March 2010 VA examiner discussed above, which are adequately supported by a rationale.  

In conclusion, the Board finds that preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for squamous cell carcinoma of the tongue.  As the preponderance of the competent, probative evidence is against the claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


II.B.  Service Connection - Gastrointestinal Condition  

The Veteran also asserts that he has a gastrointestinal disorder, to include irritable bowel syndrome (IBS), nausea, constipation, bloating, anal leakage, diarrhea, lower abdominal cramps, and gastrointestinal disturbances, which is related to his active service, to include as due to herbicide exposure.  

Service treatment records do not document any complaints, treatment, or diagnosis of IBS or another gastrointestinal condition.  A physical examination at service enlistment in October 1967 documents a normal clinical evaluation, including of the abdomen and viscera, anus, and rectum, and a concurrent report of medical history does not report any related problems.  The Veteran was treated for a fever of undetermined origin in July 1969, a cold in September 1970, and allergies with fever in October 1970.  However, a December 1970 physical examination at service separation does not document any gastrointestinal defects, diagnoses, or significant history.  

Post-service VA treatment records document that in August 1977, the Veteran was admitted to the hospital for intermittent, unexplained fever, without a definite clinical diagnosis, in August 1977.  However, there were no positive physical findings and no further indication for diagnosis or treatment.  In August 1979, the Veteran was treated right upper quadrant (RUQ) pain, nausea, and vomiting; however, a radiographic series of the abdomen was normal.  He reported recurrent RUQ pain and fever since 1975, and it was assessed as a liver condition with questionable etiology, with chronic hepatitis a "likely possibility."  

At a VA compensation examination in November 1979, the Veteran was diagnosed with a liver condition of undetermined etiology, possibly chronic viral hepatitis on a clinical basis only.  In March 1986, the Veteran was treated for stomach pain and diarrhea.  At a May 1986 Agent Orange Registry disability examination, the Veteran complained of fatigue, weakness, and liver pain, as well as diarrhea with abdominal cramps, which occurred half of the time since his Vietnam service.  He reported that he was hospitalized in Vietnam and diagnosed with amebic dysentery, and wondered if his condition was due to Agent Orange exposure.  He also complained of liver pain since 1977, with occasional flare-ups, and was unsure if it was due to Agent Orange exposure.  The Veteran's resulting diagnoses included a history of possible exposure to Agent Orange, recurrent gastroenteritis, and a history of liver infection, with normal liver function.  

An April 2008 private treatment record documents the Veteran's reported medical history including valley fever and amebic dysentery.  

The Veteran was afforded a VA intestinal examination in October 2011.  The examiner reviewed the claims file, obtained a medical history from the Veteran, and conducted a physical examination.  The Veteran reported severe diarrhea and fever with onset during active service in Vietnam around 1969, which resulted in his hospitalization and differential diagnosis of amoebic dysentery or malaria, although he stated that no one told him for sure; his eventual diagnosis was a fever of unknown origin.  The Veteran reported symptoms of episodic fever, diarrhea, and jaundice every two months until the mid-1980s, when the frequency increased to every two weeks, and finally to two to three episodes per week at the time of the October 2011 VA examination.  

Ultimately, the VA examiner diagnosed the Veteran with chronic diarrhea and stated that he was unable to provide a nexus opinion without resorting to mere speculation.  He stated that the Veteran provided a compelling history, but noted there was no documentation of a diagnosis or treatment for chronic diarrhea during active service, and only a rare reference to diarrhea after service.  Additionally, he noted that many treatment records contained a negative review of the gastrointestinal system.  Therefore, the examiner concluded that a nexus could not be established.  

After a review of the lay and medical evidence of record, the Board finds that preponderance of the competent and probative evidence is against a finding that the Veteran's has a gastrointestinal condition, including IBS, which is related to his active service, including his presumed exposure to herbicides.  

Initially, the Board notes that the evidence of record does not document a diagnosis of IBS for any period on appeal.  Rather, the Veteran has been diagnosed variously with recurrent gastroenteritis, a history of liver infection, and chronic diarrhea.  To the extent the evidence documents a liver condition, the Board notes that the Veteran previously claimed entitlement to service connection for a liver condition in August 1979 and the claim was denied as the condition was not shown in service and was unrelated to active service.  Notably, the Veteran has not pursued an appeal with respect to the previously claimed liver condition; therefore, it is not before the Board on appeal.  Moreover, the Veteran's current claim on appeal was specifically claimed as irritable bowel syndrome, with additional gastrointestinal complaints.  

To the extent that the evidence of record includes the Veteran's report of prior diagnoses of amoebic dysentery and malaria, the Board notes that such references occur only within notations of the Veteran's own reported history.  A physician's mere recording of history as reported by a patient without adding an assessment of that history along with clinical findings does not constitute a diagnosis or valid nexus opinion.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  

The Veteran is competent to describe his observable gastrointestinal symptoms.  See Layno, supra.  However, he is not competent to diagnose a specific gastrointestinal condition, as such conditions are internal and unobservable; neither is he competent to render a nexus opinion which links such a complex condition to active service.  See Jandreau, supra.  Therefore, to the extent that the Veteran's lay statements attribute a current gastrointestinal condition to active service, they are afforded little probative value.  Moreover, to the extent that the Veteran's statements regarding continuous symptoms of diarrhea since active service conflict with the evidence of record, they are also afforded little probative value.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

Finally, the Veteran has also submitted an Internet medical article regarding amebiasis, amebic dysentery, and intestinal amebiasis in support of his claim.  The article states that sometimes these conditions can cause colitis, acute dysentery, or long-term chronic diarrhea.  While the Board has considered this evidence, notably, it does not reference the specific facts particular to the Veteran's claim, and is therefore, afforded little probative value.  Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509   (1998).  However, an attempt to establish a medical nexus between service and a disease or an injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  

Thus, after a review of all lay and medical evidence of record, there is no competent evidence that the Veteran is currently diagnosed with IBS.  Additionally, there is no probative evidence that his diagnosed chronic diarrhea or another gastrointestinal disorder had onset during active service.  Moreover, there is no probative competent evidence of a nexus between a current gastrointestinal condition and the Veteran's active service.  In the absence of such evidence, the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for a gastrointestinal disorder.  There is no reasonable doubt to be resolved and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for squamous cell carcinoma of the left tongue is denied.  

Service connection for a gastrointestinal disorder, to include irritable bowel syndrome (IBS), nausea, constipation, bloating, anal leakage, diarrhea, lower abdominal cramps, and gastrointestinal disturbances, is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


